Citation Nr: 1757352	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, claimed as secondary to a head injury.

2.  Entitlement to a rating in excess of 10 percent for residuals of a laceration of the chin with lipoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied a rating in excess of 10 percent for residuals of a laceration of the chin with lipoma and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for headaches.  The Veteran submitted a notice of disagreement with the RO's determination, and in March 2014, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in March 2014.  As set forth above, the Veteran's claim is now in the jurisdiction of the RO in Los Angeles, California.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

As set forth below in more detail, a remand is necessary with respect to the issues of entitlement to service connection for headaches.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for headaches, claimed as secondary to a head injury.

2.  The evidence associated with the claims file since the final December 2005 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

3.  The Veteran's residuals of a laceration of the chin with lipoma is manifested by a stable scar measuring 3 by .1 centimeters, exhibiting one characteristic of disfigurement, but no pain, distortion or asymmetry of the facial features, or limitation of function.


CONCLUSIONS OF LAW

1.  The December 2005 Board decision denying service connection for headaches is final.  38 U.S.C. § 7104(b) (2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for headaches.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating in excess of 10 percent for residuals of a laceration of the chin with lipoma have not been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

At his April 2017 Board hearing, the Veteran's representative requested that this matter be remanded for the purpose of affording the Veteran a VA medical examination in connection with his claim for an increased rating for residuals of a chin laceration, as he had failed to report for a VA medical examination previously scheduled in connection with the claim.  As set forth below, the record confirms that the Veteran failed to report for a July 2010 VA scar examination without explanation.  In June 2015, however, the Veteran was afforded a VA medical examination for the purposes of determining the severity of his service-connected chin laceration residuals.  The Board finds that the examination report contains the necessary findings upon which to decide the issue adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Notably, neither the Veteran nor his representative have challenged the adequacy of the VA medical examination, nor have they alleged that the Veteran's scar disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Background

At his September 1974 military enlistment medical examination, the Veteran reported a history of a laceration of his scalp for which he received stitches.  The examiner noted that there were no sequelae from the injury.  

In-service treatment records show that in November 1975, the Veteran sought treatment for a lump on his chin.  At that time, it was noted that in September 1975, he had been treated after he sustained a laceration on his inner lower lip and that the sutures he received did not hold.  The wound was now healed with a large amount of scar tissue and the Veteran had a very large lump on his chin which he wanted removed.  The assessment was scar revision.  

In December 1975, the Veteran sought treatment after he fell out of his bunk and sustained a laceration of his left ear.  Examination showed a 1 to 2 centimeter laceration.  The assessment was laceration.  

At the Veteran's March 1976 military medical separation examination, all systems were determined to be normal, including examination of the head and neurologic system.  The Veteran indicated that to the best of his knowledge, he was in good health.  

In August 1989, the Veteran submitted an original application for VA compensation benefits, seeking service connection for residuals of an injury to his chin/head which he sustained in 1975.  His application is silent for any reference to headaches as is medical evidence assembled in connection with the claim.  

That evidence includes a December 1989 VA medical examination at which the Veteran reported a bump on his chin which had been caused by a laceration to the lower lip and chin area on active duty.  The Veteran reported that he had lost consciousness following the injury.  The assessment was probable lipoma or fibrolipoma.  No complaints or findings of headaches were recorded at the time of the examination.  

In a February 1990 rating decision, the RO granted service connection for residuals of a laceration to the chin with lipoma and assigned an initial 10 percent rating.  

In October 2001, the Veteran submitted a claim for an increased rating for his service-connected chin laceration disability.  In connection with the claim, the Veteran underwent a VA medical examination in August 2002, at which he reported a history of an injury in which a tank lid fell on him while he was in the turret, causing some degree of head injury and a laceration of the chin where he hit the rim of the turret with his chin.  The examiner noted that the Veteran's complaint on examination was facial scarring.  There were no complaints or findings of headaches.  The impression was scar.  

In a September 2002 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's chin laceration disability and denied service connection for residuals of a head injury, finding that the record was negative for notations of residuals of a head injury.  

The Veteran appealed the RO's determination, arguing that he had sustained a head injury at the same time he had sustained the laceration to his chin.  He claimed that this injury caused him to develop headaches and schizophrenia.  

Records obtained in support of the appeal include VA clinical records showing that in September 1999, the Veteran sought treatment for heroin addiction.  At that time, he reported a history of a hatch lid falling on his head in 1975.  He stated that he sustained a laceration to his scalp at that time as well as a 'broken jaw".  The Veteran also claimed to have had headaches since then.  He indicated that the headaches were intense initially, but he had learned to deal them and they did not really feel like headaches anymore.  He also said that he has occasional "blackout" episodes when he cannot remember what occurred, although he denied any loss of consciousness.  Neurological examination was normal.  The diagnosis was history of head trauma and headaches.  Other VA treatment records from September 1999 show that the Veteran reported a history of head trauma in 1976 when a tank lid landed on his head, causing mandibular fracture and "air in his brain".  He reported blackouts and memory problems since then.  The diagnosis was muscle contraction headaches.  Subsequent VA clinical records note reports of a history of head trauma and complaints of headaches as well as personality changes due to the head trauma.  

The Veteran underwent a VA medical examination in March 2003 at which he reported that in 1975, a tank struck him on the head, causing a laceration and skull fracture.  He indicated that since that time, he had had uncontrolled headaches.  He reported "a screaming" headache, bitemporal, throbbing, sometimes with nausea and vomiting, phonophobia, photophobia.  Examination was normal in all pertinent respects.  The impressions included post-concussion cluster headache.  

A July 2003 community medical referral indicates that the Veteran would be unable to work for one year due to intractable headaches, status post head trauma.  

In April 2003, the Veteran underwent another VA medical examination, at which he reported severe headaches and psychiatric symptoms.  The diagnoses were schizophrenia, paranoid type, and polysubstance abuse, early full remission.

In a December 2005 decision, the Board denied entitlement to service connection for residuals of a head injury, to include headaches.  The Board determined that the probative evidence of record did not show that the Veteran had sustained a head injury during service, that he currently exhibited any residual disability from any in-service head injury, to include headaches, or that a current headache disability was related to service.  The Board noted that the earliest clinical evidence documenting a diagnosis of headaches was in September 1999, more than 23 years after service.  

In May 2006, the Veteran submitted a motion for reconsideration of the December 2005 Board decision.  The Board's Deputy Vice Chairman denied the motion for reconsideration in a July 2006 letter.  

In June 2010, the Veteran claimed entitlement to an increased rating for his service-connected chin laceration disability.  He also claimed that his cluster headaches were secondary to this disability.  Although the Veteran advanced a new theory of entitlement, i.e. secondary service connection, his claim of service connection for headaches is not new.  Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (holding that a new etiological theory does not constitute a new claim).

In support of his claim, the RO received post-service clinical records dated from September 1999 to April 2017.  Review of the records reveals complaints and treatment for headaches which the Veteran claimed were due to an old head injury in the past.  In July 2010, a CT scan of the Veteran's head showed no significant intracranial abnormalities.  

In connection with his claim, the appellant was scheduled for a July 2010 VA medical examination to address the current severity of his service-connected chin laceration but he failed to appear without explanation.  

In a July 2011 statement, the Veteran reported that he had experienced minor to major headaches since day one of his in-service accident, which led to the breakup of his family and much more devastation.  

In a February 2013 statement, an individual who served with the Veteran reported that he had witnessed an armored personnel carrier (tank) hatch fall on the Veteran during exercises in Germany.  He recalled that the Veteran was taken to a field hospital for evaluation.  The individual stated that the Veteran was not wearing a helmet, that he appeared to be unconscious for 15 to 20 seconds, and that there was blood coming from the Veteran's chin and the top of his head.

In June 2015, the Veteran was afforded a VA medical examination at which he reported a scar with a lump from hitting his chin on the rim of the tank.  He described an occasional cold sensation in the scar.  On examination, the examiner observed a scar on the anterior chin measuring 3 by .1 centimeters.  The examiner indicated that the scar was not painful, unstable, or manifested by frequent loss of covering of the skin.  There was no pigmentation or gross distortion or asymmetry of facial features, nor was there palpable tissue loss.  The examiner indicated that the scar did not result in limitation of function, nor were there any other pertinent complications associated with the scar, including muscle or nerve damage.  Color photographs were provided.  The scar did not impact the Veteran's ability to work.  In addition, the examiner noted a lipoma which was palpable but not readily visible.  It was 1.2 centimeters in diameter.  

At his April 2017 Board hearing, the Veteran testified that a tank hatch hit his head in service, causing his chin to come down on the sharp metal rim.  He recalled going in and out of consciousness, and being taken to a field hospital in Germany.  The Veteran claimed that following the injury, he was hospitalized for two weeks at the base hospital.  He also testified that he started having headaches right away for which he was prescribed medication.  He stated that he had so much pressure in his head that tears would come out.  The Veteran also claimed that he had been unable to reenlist due to his head injury residuals.  With respect to his chin scar, the Veteran testified that when it becomes cold or chilly, his scar tingles.  Following the hearing, the Veteran submitted additional evidence, including photographs, along with a waiver of initial RO consideration of that evidence.  

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, claimed as secondary to a head injury

Law and Regulations

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As set forth above, in an unappealed December 2005 decision, the Board denied entitlement to service connection for headaches, claimed to be a residual of an in-service head injury.  The Board concluded that there was no probative evidence of record showing that the Veteran sustained a head injury during service, that he currently exhibited any residual disability from an in-service head injury, to include headaches, or that a current headache disability was otherwise related to service.  The Board's decision is final and not subject to revision on the same factual basis.  38 U.S.C. § 7104(b) (2002); 38 C.F.R. § 20.1100 (2005).

In this appeal, the Veteran now seeks to reopen his claim of service connection for cluster headaches.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the December 2005 Board decision.

That evidence includes a February 2013 statement from an individual who served with the Veteran who reported witnessing an apparent injury to the Veteran's head at the same time he sustained the laceration to his chin.  The record now also includes the Veteran's hearing testimony to the effect that he was hospitalized for two weeks following the injury for severe headaches and that he was unable to reenlist as a result of his head injury residuals.  

Given the basis for the prior denial of the claim, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for cluster headaches and, presuming the credibility of this evidence, raises a reasonable possibility of substantiating the claim; therefore, the claim is reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Although, the newly received evidence is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); See also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103 (2012).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.

Entitlement to a rating in excess of 10 percent for residuals of a laceration of the chin with lipoma.

Law and Regulations

The Veteran's residuals of a laceration of the chin with lipoma has been evaluated by the RO as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, the rating criteria for evaluating disfigurement of the head, face, and neck.  

Under those criteria, a scar of the head, face, or neck with one characteristic of disfigurement is rated as 10 percent disabling.

A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 50 percent rating is assigned for palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

Where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, an 80 percent rating is assigned.

The eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  (1) scar is five or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

After considering the evidence of record in light of the applicable rating criteria, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent.  

In order to warrant a rating in excess of 10 percent, the record must show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  

In this case, as described above, the clinical evidence establishes that the Veteran's chin scar does not exhibit visible or palpable tissue loss.  His scar and lipoma do not produce gross distortion or asymmetry.  The 2015 VA examiner determined that there was no distortion or asymmetry and the Board can confirm this finding based on observations at the April 2017 hearing.  

The Veteran also does not exhibit two or three characteristics of disfigurement.  In this case, as measured by a VA examiner, the Veteran's chin scar is less than five inches in length and less than one-quarter inch at the widest part.  The 2015 VA examiner confirmed that the surface contour of the scar was depressed on palpation.  However, there was no abnormal pigmentation or texture, no missing underlying soft tissue, nor was the skin indurated or inflexible.  The Board's observations at the April 2017 hearing confirm these conclusions.  Thus, the criteria for a rating in excess of 10 percent have not been met.  

The Board notes that Note (4) of Diagnostic Code 7800 states that disabling effects other than disfigurement should be separately evaluated.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Thus, the Board has considered alternative provisions to the extent they may avail the Veteran of a higher rating.

Diagnostic Code 7803 provides a maximum 10 percent rating for a superficial scar which is unstable.  Note (1) to this code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for one or two superficial scars which are unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7805, any other disabling effects not considered in the diagnostic codes 7800-04 are rated under an appropriate diagnostic code.  

As set forth above, however, the clinical evidence shows that the Veteran's chin scar is not unstable or painful and he has not contended otherwise.  In addition, the clinical evidence shows that the scar is not manifested by any limitation of function, nor have other disabling effects been identified.  Thus, these provisions do not avail the Veteran of a higher rating or a separate compensable rating.

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against the assignment of a higher disability rating, such rule does not apply and the claim must be denied.


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for headaches is granted.

Entitlement to a rating in excess of 10 percent for residuals of a laceration of the chin with lipoma is denied.


REMAND

As set forth above, the Veteran claims that in September 1975, he was hospitalized for two weeks at a base hospital in Germany after he sustained an injury by a falling tank hatch.  See April 2017 Hearing Testimony.  Records corresponding to any period of hospitalization are not of record.  

In addition, the Veteran testified that he was denied reenlistment due to his head injury.  See April 2017 Hearing Testimony.  His DD Form 214 appears to suggest that he was separated for the convenience of the government, given the authority and reason for separation recorded on that document.  However, in light of the Veteran's contentions, an effort should be made to obtain his personnel records.  


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional needed information from the Veteran, contact the service department or other appropriate repository of records and request personnel records corresponding to the Veteran's period of active service as well as any records of hospitalization in Germany in September 1975.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headache disability.  Access to records in the Veteran's electronic VA claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner should provide opinions for the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability was incurred in service or is otherwise causally related to his active service or any incident therein, to include the September 1975 incident in which he was hit by a tank hatch, sustaining a laceration on his chin?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability was caused by his service-connected laceration of the chin with lipoma?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's headache disability has been aggravated by his service-connected laceration of the chin with lipoma?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  After completing the above action, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought is not granted, the Veteran and any representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


